Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 1 of 35




               EXHIBIT E
     Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 2 of 35




                              UNITED STATES DISTRICTCOURT
                         FOR THE SOUTHERN DISTRICT OF _NEW YORK


THE PULLMAN GROUP, LLC,

        Plaintiff,

                   vs.                               Civil Action No. 1:20-cv-07293-GHW

RONALD ISLEY, RUDOLPH ISLEY,                         Honorable Gregory H. Woods
RESERVOIR MEDIA MANAGEMENT,
INC., THE ESTATE OF O'KELLY
ISLEY, J.R., ISLEY BROTHERS, L.L.C.,
ISLEY BROTHERS ROYALTY
VENTURE I SPC, INC., THREE BOYS
MUSIC CORPORATION, BOVINA
MUSIC INC., T-NECK RECORDS, INC.,
TRIPLE THREE MUSIC, INC. AND
JOHN DOE CORPORATIONS 1-5,

        Defendants.


  ISLEY DEFENDANTS' RESPONSES AND OBJECTIONS TO PLAINTIFF'S FIRST
  REQUEST FOR PRODUCTION OF DOCUMENTS TO THE ISLEY DEFENDANTS

       Defendants Ronald Isley, Rudolph Isley, The Estate of O'Kelly Isley, Jr., Isley Brothers,
                                                --
L.L.C., Isley Brothers Royalty Venture I SPC, Inc., Three Boys Music Corporation, Bovina Music

Inc., T-Neck Records, Inc., and Triple Three Music, Inc. (collectively, "the Isleys" or "Isley

Defendants" or "Defendants") serve these Responses and Objections to Plaintiff The Pullman

Group, LLC's First Request for Production ofD_ocuments as follows:

                                     GENERAL OBJECTIONS

       Defendants incorporate the following general objections (the "General Objections") into

each and every one of their specific responses and objections set forth below as though set forth at

length therein:

        1.        Defendants object to the Requests to the extent they purport to impose obligations




                                                     1
     Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 3 of 35




on Defendants beyond the requirements of Federal Rules ofCivil Procedure 26 and 34, which will

govern Defendants' responses.

         2.     Defendants object to the Requests to the extent they seek infonnation or materials

prepared in anticipation of litigation, or which contain, reflect, or call for the disclosure of the

mental impressions, conclusions, opinions or legal theories of any attorney for Defendants, or any

other information protected by the Federal Rules of Civil Procedure. Defendants will not produce

such information.

         3.     Defendants object to the Requests to the extent they are overly broad, unduly

burdensome, and seek information that is irrelevant and immaterial to the subject matter of the

pending litigation and not proportional to the needs of the case. Specifically, Defendants object to

the Requests to the extent the Requests, or any Request, are overly broad as to time.

        4.      Defendants object to the Requests to the extent they seek infonnation protected

from disclosure under the attorney-client privilege, the work product doctrine, the joint

defense/common interest privilege, or any other privilege recognized under the law. Defendants

will not produce such information.

        5.     Defendants object to the Requests to the extent they seek trade secrets or other

confidential or proprietary research, development, commercial, or business documents or

information. Defendants will only produce such information, if requested and not otherwise

objectionable, subject to and after entry of a suitable protective order.

        6.     Defendants object to the Requests to the extent they call for identification or

production of information that is a matter of public record and/or is equally available to the

Plaintiff.

        7.     Defendants object to the instmctions and definitions provided with the Requests to




                                                  2
     Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 4 of 35




the extent that they seek original documents of all documents requested. Original documents are

not relevant to the subject matter of this action and are disproportional to the needs of this case.

Further, such a request is overly broad, unduly burdensome, oppressive, and harassing.

       8.      Defendants object to the instmctions provided with the Requests as to

supplementing responses to the extent it purports to impose obligations onDefendants beyond the

requirements ofFederal Rule of Civil Procedure 26(e).

       9.      In responding, Defendants do not concede that any Request to which Defendants

respond is relevant to the subject matter of this litigation or that any information provided in

response will be admissible as evidence. Defendants expressly reserve both the right to object to

further discovery into the subject matter of these Requests and the right to object to introduction

into evidence of responses to these Requests. Defendants also reserve the right to question the

authenticity; relevancy, materiality, privilege, and admissibility as evidencefor-any purpose of the

information provided and the documents identified and/or produced in response to these Requests,

which may arise in any subsequent proceeding in, or the trial of, this or any other aCtion.

        10.    Defendants reserve the right to amend, supplement, or revise their responses as

necessary up to mid including the time of trial. Inadvertent identification or production of

privileged documents or inforlJlation by Defendants is not a waiver of any applicable privilege.




                                                  3
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 5 of 35




                                    RESPONSES TO REQUESTS

DOCUMENT REQUEST NO. 1

          All documents and communications concerning in any way to Plaintiffs above-captioned

Action.

RESPONSE:

          Defendants object to this request to the extent that it calls for disclosure of any infonnation

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

          Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, iqelevant, not r_eas.onably calculated to lead .to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b )(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as unduly burdensome and

beyond the proper form and scope of discovery.

          Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiffs discovery

requests.

DOCUMENT REQUEST NO. 2

       All documents and communications concerning in any way to the Isley Defendants'

defenses in the above-captioned Action.




                                                    4
     Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 6 of 35




RESPONSE:

       Defendants object to this request to the extent that it calls for disclosure of any information

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

        Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b)(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as unduly burdensome and

beyond the proper form and scope of discovery.

        Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiffs discovery

requests.

DOCUMENT REQUEST NO. 3

        All documents and communications concerning any of the events concerning or relating to

Plaintiff's above-captioned Action, by, among, and between the Isley Defendants, on the one hand,

and the following Persons, on the other hand:

                (i)     Plaintiff;

                (ii)    Reservoir Media Management, Inc. ("Reservoir");

                (iii)   EMI Music Publishing, Ltd. ("EMI");




                                                   5
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 7 of 35




                (iv)     Shukat Arrow Hafer & Herbsman LLP ("Shukat"), including but not limited

                         to, Michael Frisch, Esq., and Jonas Herbson, Esq;

                (v)      Brian D. Caplan, Esq.;

                (vi)     Lisa Alter, Esq.;

                (vii)    Donald Zakarian, Esq.;

                (viii)   Allen Gmbman, Esq.;

                (ix)     Sony ATV;

                (x)      Any and all prospective and potential buyers of the Isley Defendants

                         Musical Assets.      The term "Musical Assets" includes all of the Isley

                         Defendants' right, title and interest in certain musical compositions and

                         recordings of the Isley Defendants' songs as set forth in the Engagement

                         Letters (as defined in the Complaint), that were successfully securitized into

                         the Pullman Bonds (as defined in the Complaint);

                (xi)     Any and all Persons that assisted the Isley Defendants regarding

                         financings/asset sale(s) in connection and/ or concerning the Musical

                         Assets; and

                (xii)    Any and all Persons that assisted the Isley Defendants regarding and/ or

                         concerning any of the activities listed in the Engagement Letters (as defined

                         in the Complaint).

RESPONSE:

        Defendants object to this request to the extent that it calls for disclosure of any infonnation

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (cl) the joint




                                                   6
     Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 8 of 35




defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

       Defendants further object to this request as overly broad. and burdensome, vague,

ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b)(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as tinduly burdensome and

beyond the proper form and scope ofdiscovery.

        Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiff's discovery

requests~


DOCUMENT REQUEST NO.4

        All documents and communications concerning any of the events concerning or relating to

the following:

        (i)      The Engagement Letters (as defined in the Complaint);

        (ii)     EMI Transaction (as defined in the Complaint);

        (iii)    EMI Asset Sale Agreement (as· defined in the complaint);

        (iv)     Reservoir Transaction (as defined in the Complaint); and

        (v)      Reservoir Asset Sale Agreement (as defined in the Complaint).

RESPONSE:

        Defendants object to this request to the extent that it calls for disclosure of any information

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the




                                                  7
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 9 of 35




attomey-dient privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

        Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, inelevant, not reasonably calculated to lead to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b)(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as unduly burdensome and

beyond the proper form and scope of discovery.

       Defendants further object to this Request to the extent that it calls for identification or

production of infonnation that is a matter of public record anq/or is equally-available to Plaintiff.

       Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiffs discovery

requests.

DOCUMENT REQUEST NO.5

       All documents and communications concerning any of the events concerning or relating to

the Isley Defendants relationship with Shukat Hafer & Herbsman LLP ("Shukat"), including but

not limited to, engagement agreement(s) (including metadata), invoices, and payment receipts

documents prepared, developed, or reviewed by Shukat.

RESPONSE:

       Defendants object to this request to the extent that it calls for disclosure of any infonnation

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the




                                                  8
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 10 of 35




attomey-client privilege; (b) the work -product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

        Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, ilTelevant, not reasonably calculated to lead to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b)(I )(A)'s requirement that production requests

be stated-with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as unduly burdensome and

beyond the proper form and scope of discovery.

        Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the_ Isley Defendants have not been properly served with Plaintiffs discovery

requests.

DOCUMENT REQUEST NO. 6

        All documents that are or relate to any communication between you and any person (other

than your attotney), entity, or federal, state, or local agency relating to the allegations in the

Complaint.

RESPONSE:

      . Defendants object to this request to the extent that it calls for disclosure of any information

thatconstitutes or is protected by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work -product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.




                                                    9
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 11 of 35




         Defendants further object to this request as overly broad and burdensome, vague,

 ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,

 harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

 also object that the request fails to satisfy Rule 34(b )(1 )(A)'s requirement that production requests

 be stated with reasonable particularity. Defendants a1so object to this Request to the extent that it

 seeks confidential information. Defendants further object to the request as unduly burdensome and

· beyond the proper form and scope of discovery ..

         Subject to and without waiver of the foregoing objections, no discovery responses are due

 at this time because the Isley Defendants have not been properly served with Plaintiffs discovery

 requests.

 DOCUMENT REQUEST NO. 7

         Documents you obtained from any person relati_ng to       th~   allegations in. the Complaint,

 including but not limited to any written statements, affidavits, declarations, notes, or swam

 testimony.

 RESPONSE:

        Defendants object to this request to the extent that it callsfordisclosure of any information

 that constitutes or is protected by the following privileges and exemptions from discovery: (a) the

 attomey-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) thejoint
                                              ..
 defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

 negotiations privilege; and/or (h) any other privilege.

        Defendants further object to this request as overly broad and burdensome, vague,

 ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,

 harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants




                                                   10
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 12 of 35




also object that the request fails to satisfy Rule 34(b)(1 )(A)'s reqUirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the reqiiest as unduly burdensome and

beyond the proper form and scope of discovery.

        Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiffs discovery

requests.

DOCUMENT REQUEST NO. 8 ·

       Documents that are or relate to any social networking or other websites, texting or instant

messaging (IM) platforms, or email accounts by which you shared, posted, requested, solicited, or

exchanged information relating to any of .the allegations in the Com.plaittt.

RESPONSE:

        Defendants object to this requesUo the extent that it calls for disclosure of any information

that constitutes or is protected by the foqowing privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) _any other privilege.

        Defendants further object to· this request as overly broad and burdensome, vague,

ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,·

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b )(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it




                                                   11
   Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 13 of 35




seeks confidential information. Defendants further object to the request as unduly burdensome and

. beyond the proper form and scope of discovery.

        Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiffs discovery

requests.

DOCUMENT REQUEST NO. 9

        Documents evidencing any academic degrees, professional licenses, and/or certifications

you have eamed, including without limitation, any securities licenses.

RESPONSE:

       Defendants object to this request to the extent that it calls for disclosure of any information

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

       Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object thatthe request fails to satisfy Rule 34(b)(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the    ext~ntthat   it

seeks confidential information. Defendants further object to the request as unduly burdensome and

beyond the proper form and scope of discovery.

       Subject to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiffs discovery




                                                  12
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 14 of 35




requests.

DOCUMENT REQUEST NO. 10

       All documents you intend to use as exhibits in this case.

RESPONSE:

       Defendants object to this request to the extent that it calls for disclosure of any infonnation

that constitutes or is protected by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) common interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

        Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, irrelevant, not reasonabiy calculated to lead tQ the discQvery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere "fishing expedition." Defendants

also object that the request fails to satisfy Rule 34(b)(l)(A)'s requirement that pr?duction requests

be stated witl;lreasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as unduly burdensome and

beyond the proper form and scope of discovery.

        Subject.to and without waiver of the foregoing objections, no discovery responses are due

at this time because the Isley Defendants have not been properly served with Plaintiff's discovery

requests.

DOCUMENT REQUEST NO. 11

        To the extent not requested above, documents relating to any of the defenses to the

allegations contained in the Complaint.




                                                   13
   Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 15 of 35




RESPONSE:

        Defendants object to this request to the extent that it calls for disclosure of any information

that constitutes or is proteetea by the following privileges and exemptions from discovery: (a) the

attorney-client privilege; (b) the work-product doctrine; (c) the investigative privilege; (d) the joint

defense privilege; (e) community of interest privilege; (f) co1nmon interest privilege; (g) settlement

negotiations privilege; and/or (h) any other privilege.

        Defendants further object to this request as overly broad and burdensome, vague,

ambiguous, irrelevant, not reasonably calculated to lead to the discovery of admissible evidence,

harassing, intruding on Defendants' privacy rights, and a mere."fishingexpedition." Defendants

also object that the request fails to satisfy Rule 34(b)(1 )(A)'s requirement that production requests

be stated with reasonable particularity. Defendants also object to this Request to the extent that it

seeks confidential information. Defendants further object to the request as unduly burdensome and .

beyond the proper form and scope of discovery.

       Subject to and without waiver of the foregoing objections, no discovery responses are due .

at this time because the Isley Defendants have not been properly served with Plaintiff's discovery

requests.


                                                  - ..   ·~·



Dated: January 21, 2021                        WILLS LAW FIRM; PLLC

                                               Is/ Rhonda"I-1. Wills
                                               Rhonda H. Wills
                                               New York BarNo. 5373295
                                               rwills(a),rwillslawfirm.com
                                               Wills Law Firm, PLLC
                                               1776 Yorktown, Suite 570
                                               Houston, Texas 77056
                                               Telephone: (713) 528-4455

                                               ATTORNEY FOR ISLEY DEFENDANTS




                                                   14
    Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 16 of 35




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2021, I served this document in accordance with the
Federai Rules of Civil Procedure as described below upon the following persons:

      Via Certified Mail No. 70171450 0000 5552 7528,
      Return Receipt Requested:
      Joshua Levin-Epstein
      Jason Mizrahi
      LEVIN-EPSTEIN & ASSOCIATES, P.C.
      420 Lexington Avenue, Suite 2525
      NewYork,NY 10170
      Telephone: (212)79~-0046

      ATTORNEYS FOR PLAINTIFF

     · Via U.S. Mail:
      Barzy 1. Slotnick
      Noah Weingarten
      LOEB & LOEB LLP
       345 Patk Avenue
      New Yorl(, NY 10154
      Telephone: (212) 407-4000

      ATTORNEYS FOR DEFENDANT
      RESERVOIR MEDIA MANAGEMENT, INC.

                                            Is/Rhonda H Wills
                                            Rhonda H. Wills




                                               15
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 17 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 18 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 19 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 20 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 21 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 22 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 23 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 24 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 25 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 26 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 27 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 28 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 29 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 30 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 31 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 32 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 33 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 34 of 35
Case 1:20-cv-07293-GHW Document 75-5 Filed 03/22/21 Page 35 of 35
